Citation Nr: 0204154	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  97-28 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for chronic maxillary 
sinusitis, status post septoplasty, with nasoseptal 
perforation, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from February 1991 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which increased the disability rating for 
the veteran's service-connected sinusitis from noncompensable 
(zero percent) to 10 percent disabling.  The veteran timely 
appealed this determination, contending that a rating in 
excess of 10 percent was warranted.  

The Board observes that the veteran also filed a timely 
notice of disagreement (NOD) to the RO's November 1995 rating 
decision which, in part, granted service connection for 
epididymitis and sinusitis, and assigned noncompensable (zero 
percent) disability ratings in each case.  In response to the 
veteran's NOD, received by the RO in March 1996, the RO 
issued a statement of the case (SOC) on April 17, 1996, 
addressing the noncompensable evaluations.  The cover letter 
to this SOC informed the veteran that in order to complete 
his appeal, he was required to file a formal appeal, and 
enclosed a VA Form 9, Appeal to the Board of Veterans' 
Appeals, with appropriate instructions.  The veteran 
completed and returned this VA Form 9, which was received by 
VA on January 21, 1997, indicating that he was "appealing 
the decision that has denied a compensable evaluation for my 
s/c [service connected] epididymitis-sinusitis and 
disfiguring scar over rt eyebrow [which had been the subject 
of a separate appeal]."  

Pursuant to VA regulations, a substantive appeal must be 
filed within 60 days from the date that the RO mails the SOC 
to the veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed.  38 C.F.R. § 20.302 (2001).  In 
this case, the veteran's substantive appeal was received more 
than 60 days following the April 17, 1996 SOC that was mailed 
to him, and more than one year following the November 28, 
1995 mailing of the rating decision at issue.  In a letter to 
the veteran dated January 28, 1997, the RO notified the 
veteran that his VA Form 9 was untimely as to the 
noncompensable ratings for epididymitis and sinusitis, and 
explained the reasons why.  The letter informed the veteran 
that if he believed that this decision was wrong, he could 
write and tell the RO why he believed that it was wrong.  The 
RO also enclosed a VA Form 4107, explaining his right to 
appeal the RO's determination.  The veteran's claims file 
contains no evidence that he disagreed with this 
determination, or that he filed an appeal thereto.  

In addition, in August 1997 the Board issued a decision on 
the evaluation of the right eyebrow scar, but noted that, 
during that appeal, the veteran's representative had raised 
the issue of, inter alia, entitlement to an increased rating 
for sinusitis and epididymitis.  The Board then noted that 
since those claims were not presently on appeal, they were 
referred to the RO for appropriate action.  Again, neither 
the veteran nor his representative took issue with this 
statement. 

The Board acknowledges that, in certain circumstances, the 
transcript of a hearing can serve as a substantive appeal.  
In this case, the veteran did testify at a hearing before an 
RO hearing officer on June 13, 1996.  However, a review of 
the transcript does not reveal any indication that the 
veteran intended his testimony to serve as an appeal.  On the 
contrary, the fact that the veteran subsequently submitted a 
VA Form 9, and indicated thereon that he was appealing the 
RO's decision as to the disability rating assigned for his 
sinusitis and epididymitis, clearly indicates that the 
veteran not only knew of the substantive appeal requirement, 
but intended for the VA Form 9 to serve as such.  

Furthermore, the fact that neither the veteran nor his 
representative objected to the RO's January 1997 letter 
determining that his VA Form 9 was untimely, or to the 
Board's August 1997 characterization of his claim for an 
increased rating for sinusitis epididymitis as not being on 
appeal at that time, indicates that the veteran did not 
believe those issues were properly on appeal.  The veteran's 
testimony before the Board in October 2001 was directed to an 
increased rating for sinusitis, the only issue certified by 
the RO as being on appeal.  Taking all these factors into 
consideration, the Board finds that the veteran did not 
perfect an appeal from the initial noncompensable ratings for 
sinusitis or epididymitis, as explained in an RO letter of 
January 28, 1997.  It follows that the rating criteria for 
sinusitis in effect prior to October 7, 1996, also are not at 
issue in this appeal.  


FINDINGS OF FACT

1.  There has been substantial compliance with the duty to 
assist and duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.
 
2.  The veteran's chronic maxillary sinusitis, status post 
septoplasty, with nasoseptal perforation, has been found to 
be essentially asymptomatic on recent examinations, with no 
evidence of pain, tenderness, purulent discharge or crusting, 
and the veteran's headaches have been determined to be due to 
a disorder other than his sinusitis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chronic maxillary sinusitis, status post septoplasty, with 
nasoseptal perforation, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.97, Diagnostic Code 6513 
(2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126).  The new law 
is significant in this case because it applies not only to 
all claims filed on or after the date of enactment, November 
9, 2000, but to claims such as this filed before the date of 
enactment but not yet final as of November 9, 2000.  See 
VCAA, supra, see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by VA.  Among its other provisions, this law 
redefines the obligation of VA with respect to the duty to 
assist.  See 38 U.S.C.A. § 5103A (West Supp. 2001); see also 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's duty to 
assist has been fulfilled to the extent practicable.  The 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim for an increased rating for 
his service-connected sinusitis.  The Board concludes that 
discussions in the initial rating decision, in the statement 
of the case, and in correspondence to the veteran in the 
aggregate have provided him with sufficient information 
regarding the applicable regulations and evidence necessary 
to substantiate his claim.  These documents are in compliance 
with the VA's revised notice requirements.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed and 
that all relevant evidence necessary for an equitable 
resolution of this issue has been identified and obtained.  
The evidence of record includes the veteran's service medical 
records, several lengthy post-service VA examination reports 
with sinus x-rays, private medical records, and personal 
statements made by the veteran in support of his claim.  In 
October 2001, the veteran testified at a hearing at the RO 
before the undersigned Board Member.  A transcript of the 
hearing has been prepared and associated with the veteran's 
claims file.  

At the time of this hearing, the veteran indicated that he 
had not been treated at the VA medical center for his 
sinusitis.  He also indicated that he had been treated in 
recent years by two private physicians - Dr. Sizzle and Dr. 
Mitchell.  The veteran stated that VA already had the records 
of care provided by Dr. Sizzle, but that he had not provided 
any medical records from Dr. Mitchell.  

As a result, the undersigned Board Member directed that the 
veteran's record remain open for a period of 60 days to allow 
the veteran to procure these records and provide them to VA.  
See 38 C.F.R. § 20.709 (2001).  To date, no such records have 
been received.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal, and concludes that all reasonable efforts were made 
by VA to obtain evidence necessary to substantiate the 
veteran's increased rating claim.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.  
See generally VCAA; see also Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2001).

By way of background, on a VA compensation examination in 
June 1996, the examiner noted that the veteran had been seen 
by ear, nose and throat specialists at that VA facility the 
previous fall when computerized tomography (CT) scans of the 
paranasal sinuses were performed.  At that time, the 
ethmoidal, sphenoidal and frontal sinuses were found to be 
normal, although a retention cyst and minimal membrane 
thickening on the left were noted.  

On the current physical examination, the veteran's nose was 
without deformity and showed adequate air passages, although 
they were slightly diminished on the left as compared to the 
right.  The veteran alluded to tenderness over the maxillae 
and frontal areas, although the examiner stated that "I get 
the feeling this is perhaps feigned."  The nasal septum was 
slightly deviated to the left.  There was no evidence of 
polyps or purulence and no hemorrhage.  The mucous membranes 
were normal.  X-rays of the veteran's chest and sinuses were 
negative.  The pertinent diagnoses were (1) a history of 
septoplasty for septal deviation with mild recurrent septal 
deviation to the left, but without measurable obstruction of 
any significance at the time of examination, and (2) a 
history of remote sinusitis in the service with past history 
of asymptomatic mucous cyst in the right antrum with mild 
mucous membrane thickening in the left antrum, both without 
any measurable impairment (no surgery indicated).  The 
examiner added that a current x-ray was negative.

In July 1997, the veteran again underwent a VA examination.  
He complained that the bottom area of his nose sometimes 
became tender and swollen, although the examiner could find 
no such problems on examination.  The veteran also reported 
sinus trouble "all the time" and headaches all over his 
head, including the back, top, and sides of the head.  He 
stated that his headaches were not localized to the right or 
left side or to the frontal angle areas or to the maxillary 
dental areas, happened once or twice per day, and lasted 
anywhere from 10 to 15 minutes.  He indicated that his nose 
tended to water all the time, despite the weather.

On examination, the veteran's nasal dorsum and filtrum were 
all unremarkable.  He could breathe through his nose 
satisfactorily, although he breathed better on the right side 
than on the left.  He had no obstructing nasopharyngeal 
problems.  A 
1/4-inch nasoseptal perforation was noted in the posterior 
lower mid nasoseptal area, with no evidence of any 
irritation, bleeding, or other problems.  The examiner stated 
that it was not of particular significance at that time.  The 
veteran's nasal septum was still deviated to the left, 
resulting in better nasopharyngeal physiology on the right 
versus the left.  There was no evidence of pus, polyps or 
tumors, and posterior nasal drainage was negative.  The 
examiner recommended the use of nasal spray or gel as needed 
for nasal care and management, and he commented that he saw 
no evidence of any real nasopharyngeal or nasal pathology, 
except as noted above.

The examiner also noted the veteran's prior computerized 
tomography (CT) scan of the paranasal sinuses in August 1995, 
which showed some polypoid lesions present in the right 
maxillary antrum consistent with mucous retention cysts.  The 
rest of the paranasal sinuses showed no abnormality.  The 
left maxillary antrum showed minimal mucous membrane 
thickening.  The examiner further noted that the two mucous 
retention cysts of the right maxillary antrum had mild mucous 
membrane thickening, which was usually not of particular 
significance.  He also commented that, generally, retention 
cysts in the maxillary sinus did not require particular 
paranasal sinus surgeries or endoscopy sinus-type surgeries 
unless there was particular, specific localizing 
symptomatology, which was not evident or present in the 
veteran's case.  The examiner stated that there was no 
suggestion of particular problems or difficulties at that 
time related to his military service, except for a history of 
a laceration to the right eyebrow and his nasal septoplasty 
surgery with a small posterior septal perforation which 
appeared to be benign.

Most recently, the veteran underwent a VA sinus examination 
in January 1999.  At that time, the examiner noted that he 
had reviewed the veteran's previous examination reports, and 
again noted the results of the August 1995 CT scan of the 
veteran's paranasal sinuses.  The examiner also summarized 
the results of the VA examinations in July 1997, discussed 
above.  At the time of the January 1999 examination, the 
examiner noted that repeat paranasal sinus x-rays had been 
conducted earlier that morning.  He reported that all views 
suggested that the frontal ethmoidal, sphenoidal, maxillary 
sinus studies were noncontributory, and that there did not 
appear to be any significant paranasal sinus problems seen in 
the x-rays.  The examiner noted that the veteran had been 
assigned a 10 percent disability rating for his sinus 
problems, and that this would be increased if there was 
evidence of moderate symptomatology with discharge, crusting 
or scabbing and infrequent headaches.  The examiner commented 
that "At this time with our examination, and also as we 
noted previously [in July 1997], there does not appear to be 
any particular evidence of undue nasal discharge, crusting, 
scabbing, bleeding or particular undue nasal irritation and 
especially, too, by examination today."

The veteran complained on examination of some nasal drainage, 
rather constant off and on, usually somewhat watery in nature 
but sometimes mucoid in nature.  He also complained of both 
anterior and posterior nasal drainage.  The examiner found no 
evidence of a chronic anterior nasal drainage problem, either 
left or right, or of a posterior nasal drainage problem on 
physical examination.  There did not appear to be chronic 
lymphoid islands of the posterior pharyngeal wall to suggest 
possible chronic posterior nasal drainage.  The veteran 
reported some trouble breathing through his nose, more on the 
left that right, although it depended on the day.  The 
veteran indicated that he did not have any known allergies, 
and that he did not use any nasal sprays, such as air spray 
or air gel, as recommended at the time of the last 
examination.  The examiner again repeated this 
recommendation.  The veteran repeated his complaint of 
headaches in all areas of his head.  The examiner again noted 
the presence of a benign, asymptomatic nasoseptal perforation 
of the posterior nasoseptal floor.  Following further 
examination and findings, the examiner stated the following 
conclusions:

We do not believe [with] our examination 
of [the veteran] and with his past 
histories and with review of his CT scan 
study of the paranasal sinuses from 8-16-
95 and his x-rays studies today that he 
is having any particular chronic or acute 
paranasal sinus disease.  With his 
history of location of headaches as 
described above, I believe his headaches 
are more related to perhaps a stress-
tension psychosomatic muscular 
contraction-type of headache than a 
paranasal sinus chronic or acute 
disturbance or as such pathology.

We would not suggest at this time further 
care or management.  In particular, 
antibiotics and/or surgeries for his 
paranasal sinuses.

In October 2001, the veteran testified at a Travel Board 
hearing at the RO before the undersigned Board Member.  At 
that time, the veteran contended that his sinus condition had 
worsened in recent years.  He stated that his nose was always 
running, and that he suffered from constant frontal 
headaches.  He indicated that he had trouble sleeping and 
woke up frequently at night due to sinus congestion and 
difficulty breathing.  He also indicated that he snored at 
night, and often awoke with a crusty discharge around his 
nose.  He indicated that he took antibiotics approximately 
once per month, and that once he began a course of 
antibiotics it usually took 3 days before they began to 
resolve his symptoms.  The veteran testified that he had 
missed approximately 3 to 4 weeks of work in the previous 
year due to his headaches.  He indicated that he was not 
currently taking any medication, and that he had not been to 
the VA for treatment.  He did indicate that he was currently 
seeing Dr. Mitchell, for treatment of his sinusitis.  

The veteran's chronic maxillary sinusitis, status post 
septoplasty, with nasoseptal perforation, has been evaluated 
by the RO as 10 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6513.  This is the appropriate DC for 
rating the severity of chronic maxillary sinusitis.  Under DC 
6513, a 10 percent rating is warranted when there are one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A 30 percent rating is warranted under DC 6513 when there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment; or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent rating is 
warranted following radical surgery with chronic 
osteomyelitis; or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.

The recent medical evidence shows little if any active 
symptomatology.  Although the veteran has repeatedly reported 
experiencing sinus problems "all the time," examiners have 
found no objective evidence of significant pathology.  For 
example, the examiner who performed the June 1996 examination 
found no measurable impairment, and noted negative sinus x-
rays.  Similarly, the examiner who performed the July 1997 
examination observed that the veteran's nasal dorsum and 
filtrum were unremarkable, that he had no obstructing 
nasopharyngeal problems, that there was no evidence of any 
pus, polyps, tumors, or nasal drainage, and that the small 
posterior nasoseptal perforation found on examination was 
benign.  Most recently the examiner who performed the January 
1999 examination noted that sinus x-rays showed normal 
ethmoidal, sphenoidal, and maxillary sinuses, with no 
significant paranasal sinus problems.

In evaluating the specific rating criteria contemplated by DC 
6513, the Board has considered the veteran's hearing 
testimony and comments to examiners to the effect that he has 
frequent incapacitating episodes of sinusitis, marked by a 
constantly running nose, morning crusting around the nares, 
pain and tenderness of the sinuses, and constant headaches.  
He also testified that he took antibiotics approximately once 
per month, and that he had missed 3 to 4 weeks of work in the 
previous year due to his sinus headaches.  

As to the presence of purulent discharge and crusting, the 
examinations have found no evidence of either occurrence, 
and, indeed, several examiners have specifically commented on 
the lack of any anterior or posterior nasal drainage.  
Furthermore, the examiner who performed the January 1999 
examination specifically addressed this issue, noting that at 
both the time of that examination and the previous 
examination in July 1997, there did not appear to be any 
particular evidence of undue nasal discharge, crusting, 
scabbing, bleeding or nasal irritation.  

Regarding the veteran's complaints of pain and tenderness, 
the examiner who performed the June 1996 VA examination noted 
that veteran's complaints of tenderness over the maxillae and 
frontal areas but reported that these complaints were 
probably "feigned."  Similarly, the examiner who performed 
the July 1997 VA examination recorded the veteran's 
complaints of tenderness and swelling around the bottom area 
of his nose, but indicated that he could find no such 
problems on examination.  

In regard to the veteran's complaints of constant headaches, 
the Board notes that the only examiner who discussed the 
source of this problem, i.e., the examiner who performed the 
January 1999 VA examination, opined that these headaches were 
most likely a stress-tension psychosomatic muscular 
contraction-type headache, rather than a paranasal sinus 
headache.  Thus, since there is medical opinion evidence that 
these headaches are likely unrelated to sinusitis, they may 
not be considered for rating purposes.  But cf. Mittleider v. 
West, 11 Vet. App. 181 (1998) (if the manifestations of a 
service connected condition cannot be separated from the 
manifestations of a non-service-connected disability, all 
manifestations must be attributed to the service-connected 
condition).  As to this material issue, the benefit of the 
doubt is not for application because the evidence is not 
evenly divided as to whether the headaches are due to 
sinusitis.  38 C.F.R. § 4.3.  

Finally, as to the veteran's reports of incapacitating 
sinusitis requiring the use of antibiotics, the Board notes 
that the veteran reported that he had missed 3 to 4 weeks of 
work in the past year due to his sinusitis.  This testimony 
was elicited during questioning regarding the severity of the 
veteran's headaches.  Indeed, the veteran's representative 
asked whether the veteran's headaches were bad enough 
sometimes that he had to miss work because of them, and he 
responded that they were.  As discussed, however, the 
veteran's headaches are more likely due to stress-tension 
psychosomatic causes and not sinusitis.  Therefore, to the 
extent that the veteran has missed work due to headaches, 
this cannot be considered in assessing the severity of his 
sinusitis disorder.  

In addition, to the extent that the veteran contends that he 
misses 3 to 4 weeks of work annually due to his sinusitis, 
such absences are inconsistent with the objective medical 
findings in recent years of no, or virtually no, 
symptomatology due to sinusitis.  Furthermore, DC 6513 
requires that any incapacitating episodes of sinusitis be 
treated by prolonged antibiotic treatment, lasting from 4 to 
6 weeks.  The examination reports show no evidence of any 
need for antibiotic treatment.  Indeed, at the time of the 
January 1999 VA examination, the veteran conceded that he did 
not treat his sinus problems in any way, and the examiner 
concluded that no further care or management was suggested, 
to particularly include the use of antibiotics.

Under the circumstances, the Board concludes that the 
veteran's chronic maxillary sinusitis, status post 
septoplasty, with nasoseptal perforation does not meet the 
requirements for a rating in excess of 10 percent under DC 
6513.  Because the evidence clearly does not show that the 
veteran experiences 3 or more incapacitating episodes of 
sinusitis per year, or more than 6 non-incapacitating 
episodes of sinusitis per year characterized by headaches, 
pain, and purulent discharge or crusting, a 30 percent rating 
is not warranted by the evidence.  There is not an 
approximate balance of positive and negative evidence as to 
whether the criteria for the 30 percent rating are met or 
approximated.  38 C.F.R. § 4.7.  

The Board further finds that a rating under other applicable 
codes is not appropriate, as the VA Schedule for Rating 
Disabilities provides a DC section which specifically rates 
chronic maxillary sinusitis disorders.  In any case, all 
sinusitis-related disorders are rated under the same general 
rating formula for sinusitis, and the code for rating a 
deviated nasal septum does not provide for a rating higher 
than the 10 percent rating already assigned for the veteran's 
disability.

For the foregoing reasons, the Board finds that an increased 
rating is not warranted for the veteran's chronic maxillary 
sinusitis, status post septoplasty, with nasoseptal 
perforation.  The Board would point out that its denial is 
based solely upon the provisions of the VA's Schedule for 
Rating Disabilities.  The Board does not have jurisdiction to 
assign an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In any event, there has been no showing that the veteran's 
sinusitis has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
particularly in light of the discussion immediately above, or 
necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of such factors, further development by the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
unnecessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
veteran, of course, may reopen his claim for increased or 
compensable ratings for any of his service-connected 
disabilities at any time with evidence of increased 
disability.  







ORDER

A disability rating in excess of 10 percent for chronic 
maxillary sinusitis, status post septoplasty, with nasoseptal 
perforation, is denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  Attached is VA Form 4597 that tells you what 
steps you can take if you disagree with our decision.  The 
Board is in the process of updating the form to reflect 
changes in the law effective on December 27, 2001.  See the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

